

EXHIBIT 10.6
 
AMENDMENT TO SUBSCRIPTION AND STOCKHOLDER AGREEMENT
 
THIS AMENDMENT TO SUBSCRIPTION AND STOCKHOLDER AGREEMENT (this "Amendment"),
dated as of April 21, 2006, between BOSTON SCIENTIFIC CORPORATION, a Delaware
corporation (“Boston Scientific”), and ABBOTT LABORATORIES, an Illinois
corporation (“Abbott”).
 
WHEREAS, Boston Scientific and Abbott are parties to that certain Subscription
and Stockholder Agreement dated as of the date hereof, pursuant to which Abbott
is purchasing from Boston Scientific, and Boston Scientific is issuing and
selling to Abbott, shares of common stock, par value $0.01 per share of Boston
Scientific (the "Agreement"); and
 
WHEREAS, Boston Scientific and Abbott desire to amend the Agreement as provided
in this Amendment in accordance with Section 7.11 of the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the promises and mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
 
SECTION 1.    Registration Rights; Registration Procedures. The second sentence
of Section 4.2(a) of the Agreement is hereby amended and restated to read as
follows:
 
"To the extent such issuance of the Shares has not been registered pursuant to
an effective Registration Statement on or prior to the Share Closing Date,
Boston Scientific shall, on or prior to the Share Closing Date, file with the
SEC a "shelf" registration statement on Form S-3 pursuant to Rule 415 under the
Securities Act (including the Registration Statement, to the extent it is used
as a resale shelf registration statement for the Shares, the "Shelf
Registration") with respect to the Shares issuable by Boston Scientific to
Abbott pursuant to this Agreement, and thereafter shall (x) use its reasonable
best efforts to (A) have the Shelf Registration declared effective (or take such
steps to make it automatically effective) as soon as reasonably practicable
thereafter, and (B) keep the Shelf Registration continuously effective from the
date such Shelf Registration is declared effective until at least the second
anniversary of such effective date (the "Effectiveness Period") in order to
permit the prospectus forming a part thereof to be usable by Abbott and its
Affiliates during such period, (y) in addition to undertaking any other
obligations pursuant to this Section 4.2, (A) file on the Share Closing Date
(but after the Share Closing) with the SEC (and deliver an electronic copy of
the same to Abbott) a prospectus supplement to the automatic shelf registration
statement filed by Boston Scientific on March 22, 2006 (the "Automatic Shelf”)
meeting the applicable requirements of the Securities Act which shall provide
for the resale of the Shares issued to Abbott pursuant to Section 2.1 pursuant
to the Automatic Shelf and (B) with respect to the Shares to be issued to Abbott
pursuant to Section 2.3, to the extent Boston Scientific fails to
 

--------------------------------------------------------------------------------


deliver Shares registered under the Securities Act, file on the Interest
Reimbursement Issuance Date with the SEC (and deliver an electronic copy of the
same to Abbott) a prospectus supplement to the Automatic Shelf meeting the
applicable requirements of the Securities Act which shall provide for the resale
of such Shares pursuant to the Automatic Shelf and (z) pay the required SEC
filing fees relating to the Shares issuable by Boston Scientific to Abbott
pursuant to this Agreement within the time required by Rule 456(b)(1) under the
Securities Act in accordance with Rules 456(b) and 457(r) under the Securities
Act (except that (A) with respect to such filing fees relating to the Shares
issued to Abbott pursuant to Section 2.1, such fees shall be paid on the Share
Closing Date and (B) with respect to such filing fees relating to the Shares
issued to Abbott pursuant to Section 2.3, such fees, if applicable, shall be
paid on the Interest Reimbursement Issuance Date)."
 
SECTION 2.    Ratification of Agreement. Except as expressly provided in this
Amendment, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Agreement.
 
SECTION 3.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York. All Actions arising out
of or relating to this Amendment shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York.
 
SECTION 4.    Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
[signature page follows]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Boston Scientific and Abbott have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.




BOSTON SCIENTIFIC CORPORATION




By: 
/s/                                                                                             
Name:    Lawrence C. Best

 
Title:
Executive Vice President and Chief Financial Officer



 

 


ABBOTT LABORATORIES
 


By: 
/s/                                                                                                     
Name:    Thomas C. Freyman

 
Title:
Executive Vice President, Finance and Chief Financial Officer

 
 
 
 
 
 